UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

October 23, 2019

Dear XXXXXXXX:
This letter addresses your correspondence to me regarding the provision of compensatory
education after a family relocates to a new State. Specifically, in a XXXXXXXX Complaint
Resolution Report, the New Mexico Public Education Department (NMPED) ordered
compensatory services on your child’s behalf due to a finding of a denial of a free appropriate
public education (FAPE). As stated in your letter, at that time you resided in New Mexico;
however, your family would be moving to a different State. You estimate that your child will
continue to be owed compensatory service hours after your family moves and ask whether your
child will be able to receive the remainder of her compensatory services after your family
relocates. We address your question below.
We note that section 607(d) of the Individuals with Disabilities Education Act (IDEA) prohibits
the Secretary from issuing policy letters or other statements that establish a rule that is required
for compliance with, and eligibility under, IDEA without following the rulemaking requirements
of section 553 of the Administrative Procedure Act. Therefore, based on the requirements of
IDEA section 607(e), this response is provided as informal guidance and is not legally binding.
This response represents an interpretation by the U.S. Department of Education of the
requirements of IDEA in the context of the specific facts presented and does not establish a
policy or rule that would apply in all circumstances.
The IDEA regulations require each State educational agency (SEA) to adopt procedures for
resolving complaints filed by an organization or individual, including those from another State,
alleging that a public agency has violated a requirement of Part B of the Act or the Part B
regulations. 34 C.F.R. § 300.151(a)(1). In resolving a complaint in which the SEA has found a
failure to provide appropriate services, an SEA, pursuant to its general supervisory authority
under Part B of the Act, must address the failure to provide appropriate services, including
corrective action appropriate to address the needs of the child (such as compensatory services or
monetary reimbursement); and the appropriate future provision of services for all children with
disabilities. 34 C.F.R. § 300.151(b).
Once the SEA issues a written decision in response to a State complaint, the SEA, consistent
with its general supervisory and monitoring responsibilities, must ensure that the public agency
involved in the complaint implements the decision in a timely manner. 34 C.F.R. §§ 300.149 and
300.600. The State’s complaint procedures must include procedures for effective implementation
of the SEA’s final decision, if needed, including technical assistance activities, negotiations, and
corrective actions to achieve compliance. 34 C.F.R. § 300.152(b)(2).
To ensure corrective action and pursuant to its general supervisory and monitoring
responsibilities in 34 C.F.R. §§ 300.149 and 300.600, the SEA must inform the public agency
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

that is involved in the complaint of any findings of noncompliance and the required corrective
action. The SEA also must ensure that the corrective action is completed as soon as possible and
within the timeframe specified in the SEA’s written decision, and in no case later than one year
of the State’s identification of the noncompliance. 34 C.F.R. § 300.600(e). Based on these
requirements, a State’s responsibility to ensure implementation of a final decision in a State
complaint resolution generally would continue until the ordered corrective action has been
implemented. We understand that in some cases this will be a fact specific determination. For
example, if an SEA has ordered an LEA to develop a new IEP for a child with a disability and
the child and parents move to a different State, the LEA in the State from which the child’s
family has moved would not need to develop a new IEP, because the new LEA in the new State
would be responsible for developing and implementing the IEP for an eligible child with a
disability. See 34 C.F.R. § 300.323 (a) and (f).
Therefore, if an SEA’s complaint resolution decision has ordered relief (e.g., compensatory
education) that can reasonably be implemented in a new State and the parent does not reject the
remaining compensatory services, the SEA must ensure the decision is implemented in the new
State.1
By copy of this letter, I am informing Deborah Clark, Director of Special Education at the
NMPED, of your inquiry and the Office of Special Education Programs’ response. If you have
any further questions, please do not hesitate to contact Lisa Pagano at 202-245-7413 or by email
at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Laurie VanderPloeg
Director
Office of Special Education Programs
Cc: Deborah Clark

We note that the only federal court of appeals decision on this issue specifically held that “a claim for
compensatory education is not rendered moot by an out-of-district move even if that move takes the child out of
state.” See D.F. v. Collingswood Borough Bd. of Educ., 694 F.3d 488, 498-499 (3d Cir. 2012) (noting ways to
provide compensatory education once a child has moved, including payment to the new school district or a contract
with a local provider). See also, Independent School District No. 284, Wayzata Area Schools, Wayzata, Minnesota v.
A.C., by and Through Her Parent, C.C., 258 F.3d 769 (8th Cir. 2001) (claim for compensatory education not
rendered moot by out-of-district move).
1

